Title: To George Washington from the Massachusetts Council, 13 February 1777
From: Massachusetts Council
To: Washington, George



Sir
Council Chamber Boston Feby 13th 1777

We embrace this Oppertunity to Inform Your Excellency that the Officers of the Fifteen Battalions to be raised in this State, were Appointed as Follows.
The Officer for Six of the Battalions were Appointed by a Committee of the General Court at the Camp near New York. The Officers for Five of them by a Committee of the General Court at Ticonderoga & the Officers for the remainder of them by the General Assembly by reason of the several Bodies that Appointed these Officers being at such a Distance One from the other, it has so happned, that the Appointments were made at different Times & Consequently their several Commissions bear Different Dates, This has created it seems some dispute about their Rank, however we would represent to yr Excellency that we conceive that Notwithstanding their Commissions bear Different Dates, yet when their Rank comes to be Settled they ought to be Considered as having their Appointment and Commission Upon One & the same day & their rank Settled According to their Several previous Claims without any regard to the date of their Commissions—We would further Observe that the Commissions of Officers Appointed by the Committees at New York & Ticonderoga were dated those at New York the first of November and those at Ticonderoga on the Sixth of November notwithstandg their former Commissions did not expire untill the First of January, We mention this that they may not by this means receive their pay twice for the same Service. In the Name & behalf of Council I am with Great Respect Your Excellency’s Humble Servant

Jer: Powell Presidt P. Tem.

